UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-00116 The Investment Company of America (Exact Name of Registrant as Specified in Charter) 333 South Hope Street, Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(213) 486-9200 Date of fiscal year end: December 31 Date of reporting period: September 30, 2011 Vincent P. Corti Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Eric A. S. Richards O’Melveny & Myers LLP 400 South Hope Street, 10th Floor Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments The Investment Company of America® Investment portfolio September 30, 2011 unaudited Common stocks — 91.57% Shares Value ENERGY — 11.93% Apache Corp. $ Baker Hughes Inc. BP PLC1 BP PLC (ADR) Canadian Natural Resources, Ltd. Chevron Corp. ConocoPhillips Devon Energy Corp. Diamond Offshore Drilling, Inc. Eni SpA1 Eni SpA (ADR) EOG Resources, Inc. Range Resources Corp. Royal Dutch Shell PLC, Class A (ADR) Royal Dutch Shell PLC, Class B1 Royal Dutch Shell PLC, Class B (ADR) Schlumberger Ltd. TOTAL SA1 MATERIALS — 2.72% Akzo Nobel NV1 ArcelorMittal1 Barrick Gold Corp. Dow Chemical Co. POSCO1 Praxair, Inc. United States Steel Corp. INDUSTRIALS — 10.45% 3M Co. CSX Corp. Danaher Corp. Deere & Co. Emerson Electric Co. General Dynamics Corp. General Electric Co. Illinois Tool Works Inc. Lockheed Martin Corp. Masco Corp.2 Pitney Bowes Inc. R.R. Donnelley & Sons Co. Republic Services, Inc. Siemens AG1 Southwest Airlines Co. Union Pacific Corp. United Parcel Service, Inc., Class B United Technologies Corp. Waste Management, Inc. CONSUMER DISCRETIONARY — 10.45% Carnival Corp., units Comcast Corp., Class A Comcast Corp., Class A, special nonvoting shares Daimler AG1 DIRECTV, Class A3 General Motors Co.3 Harley-Davidson, Inc. Home Depot, Inc. Honda Motor Co., Ltd.1 Johnson Controls, Inc. Kohl’s Corp. Lowe’s Companies, Inc. McDonald’s Corp. News Corp., Class A NIKE, Inc., Class B Staples, Inc. Time Warner Cable Inc. Time Warner Inc. CONSUMER STAPLES — 11.42% Altria Group, Inc. Avon Products, Inc. Coca-Cola Co. Colgate-Palmolive Co. ConAgra Foods, Inc. CVS/Caremark Corp. General Mills, Inc. H.J. Heinz Co. Kellogg Co. Kimberly-Clark Corp. Kraft Foods Inc., Class A Molson Coors Brewing Co., Class B PepsiCo, Inc. Philip Morris International Inc. Reynolds American Inc. Sara Lee Corp. HEALTH CARE — 7.31% Abbott Laboratories Amgen Inc. Bayer AG1 Boston Scientific Corp.3 Eli Lilly and Co. Johnson & Johnson Medco Health Solutions, Inc.3 Medtronic, Inc. Merck & Co., Inc. Novartis AG1 Novartis AG (ADR) Pfizer Inc FINANCIALS — 6.93% Banco Santander, SA1 Banco Santander, SA (ADR) Bank of America Corp. Bank of New York Mellon Corp. BB&T Corp. Capital One Financial Corp. Citigroup Inc. Credit Suisse Group AG1 Genworth Financial, Inc., Class A3 HSBC Holdings PLC (ADR) HSBC Holdings PLC (United Kingdom)1 JPMorgan Chase & Co. Société Générale1 State Street Corp. Wells Fargo & Co. INFORMATION TECHNOLOGY — 17.00% Accenture PLC, Class A Apple Inc.3 Applied Materials, Inc. Automatic Data Processing, Inc. Cisco Systems, Inc. Corning Inc. Flextronics International Ltd.3 Hewlett-Packard Co. Intel Corp. International Business Machines Corp. KLA-Tencor Corp. Linear Technology Corp. MasterCard Inc., Class A Maxim Integrated Products, Inc. Microsoft Corp. Nokia Corp.1 Nokia Corp. (ADR) Oracle Corp. QUALCOMM Inc. Texas Instruments Inc. Xilinx, Inc. Yahoo! Inc.3 TELECOMMUNICATION SERVICES — 5.41% AT&T Inc. CenturyLink, Inc. France Télécom SA1 Verizon Communications Inc. UTILITIES — 3.50% Dominion Resources, Inc. Exelon Corp. FirstEnergy Corp. GDF SUEZ1 NextEra Energy, Inc. Public Service Enterprise Group Inc. MISCELLANEOUS — 4.45% Other common stocks in initial period of acquisition Total common stocks (cost: $43,809,183,000) Warrants — 0.00% FINANCIALS — 0.00% Washington Mutual, Inc., warrants, expire 20131,3 — Total warrants (cost: $11,770,000) — Shares or Convertible securities — 0.58% principal amount MATERIALS — 0.10% ArcelorMittal 5.00% convertible debenture 2014 $ CONSUMER DISCRETIONARY — 0.48% General Motors Co., Series B, 4.75% convertible preferred 2013 Johnson Controls, Inc. 11.50% convertible preferred 2012, units1 Total convertible securities (cost: $398,078,000) Principal amount Bonds & notes — 0.98% ) ENERGY — 0.01% Chevron Corp. 4.95% 2019 $ MATERIALS — 0.01% Rio Tinto Finance (USA) Ltd. 9.00% 2019 INDUSTRIALS — 0.07% Burlington Northern Santa Fe LLC 5.75% 2018 CSX Corp. 6.25% 2015 Honeywell International Inc. 5.00% 2019 Norfolk Southern Corp. 5.75% 2018 Raytheon Co. 4.40% 2020 Union Pacific Corp. 6.125% 2020 United Technologies Corp. 4.50% 2020 Waste Management, Inc. 2.60% 2016 CONSUMER DISCRETIONARY — 0.03% Comcast Corp. 6.30% 2017 Kohl’s Corp. 6.25% 2017 News America Inc. 6.90% 2019 CONSUMER STAPLES — 0.03% British American Tobacco International Finance PLC 9.50% 20184 Kraft Foods Inc. 2.625% 2013 PepsiCo, Inc. 2.50% 2016 Tesco PLC 5.50% 20174 HEALTH CARE — 0.04% Abbott Laboratories 5.125% 2019 Boston Scientific Corp. 5.125% 2017 Boston Scientific Corp. 6.00% 2020 Cardinal Health, Inc. 5.80% 2016 Novartis Securities Investment Ltd. 5.125% 2019 Pfizer Inc 6.20% 2019 Roche Holdings Inc. 6.00% 20194 WellPoint, Inc. 7.00% 2019 FINANCIALS — 0.31% Bank of America Corp. 3.75% 2016 Bank of America Corp., Series L, 3.625% 2016 Boston Properties, Inc. 5.875% 2019 Citigroup Capital XXI 8.30% 20775 Citigroup Inc. 4.587% 2015 JPMorgan Chase & Co., Series I, junior subordinated 7.90% (undated)5 Northern Trust Corp. 4.625% 2014 Regions Bank 7.50% 2018 Regions Financial Corp. 6.375% 2012 Regions Financial Corp. 7.75% 2014 Simon Property Group, LP 4.20% 2015 SLM Corp., Series A, 5.125% 2012 Société Générale, junior subordinated 5.922% (undated)4,5 Wells Fargo & Co. 3.676% 2016 Wells Fargo & Co., Series K, junior subordinated 7.98% (undated)5 INFORMATION TECHNOLOGY — 0.01% Cisco Systems, Inc. 4.95% 2019 TELECOMMUNICATION SERVICES — 0.02% AT&T Inc. 4.85% 2014 Vodafone Group PLC 5.625% 2017 MORTGAGE-BACKED OBLIGATIONS6 — 0.10% Fannie Mae 3.50% 2025 Fannie Mae 4.00% 2041 Fannie Mae 4.50% 2041 Fannie Mae 5.00% 2041 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 BONDS & NOTES OF U.S. GOVERNMENT & GOVERNMENT AGENCIES — 0.35% Federal Home Loan Bank 3.625% 2013 Freddie Mac 2.125% 2012 Freddie Mac 5.00% 2014 U.S. Treasury 0.625% 20217 U.S. Treasury 1.00% 2016 U.S. Treasury 1.25% 2014 U.S. Treasury 4.00% 2018 U.S. Treasury 4.125% 2015 U.S. Treasury 4.625% 2016 U.S. Treasury 8.00% 2021 Total bonds & notes (cost: $466,035,000) Short-term securities — 6.79% CAFCO, LLC 0.18% due 10/6–10/12/2011 Coca-Cola Co. 0.09%–0.19% due 11/4/2011–2/2/20124 Falcon Asset Securitization Co., LLC 0.16% due 10/7/20114 Fannie Mae 0.09%–0.23% due 10/19/2011–9/7/2012 Federal Farm Credit Banks 0.09%–0.23% due 11/1/2011–9/18/2012 Federal Home Loan Bank 0.09%–0.33% due 11/18/2011–9/12/2012 Freddie Mac 0.04%–0.30% due 10/19/2011–8/6/2012 General Electric Capital Corp. 0.14% due 10/25/2011 General Electric Capital Services, Inc. 0.16% due 10/18/2011 Hewlett-Packard Co. 0.14%–0.15% due 10/3–10/24/20114 IBM Corp. 0.05% due 10/20/20114 Johnson & Johnson 0.04% due 10/3/20114 Jupiter Securitization Co., LLC 0.14% due 11/7/20114 McDonald’s Corp. 0.18% due 1/9/20124 Medtronic Inc. 0.04% due 10/31/20114 NetJets Inc. 0.08%–0.14% due 10/11–11/17/20114 Pfizer Inc 0.04% due 10/4/20114 Private Export Funding Corp. 0.16%–0.18% due 11/15–12/15/20114 Procter & Gamble Co. 0.04%–0.17% due 10/31/2011–1/4/20124 Straight-A Funding LLC 0.14% due 10/18/20114 U.S. Treasury Bill 0.221% due 1/12/2012 Variable Funding Capital Company LLC 0.17% due 10/14–10/25/20114 Wal-Mart Stores, Inc. 0.08% due 10/28/20114 Total short-term securities (cost: $3,464,517,000) Total investment securities (cost: $48,149,583,000) Other assets less liabilities Net assets $ As permitted by U.S. Securities and Exchange Commission regulations, “Miscellaneous” securities include holdings in their first year of acquisition that have not previously been publicly disclosed. 1Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities, including those in “Miscellaneous,”was $4,089,077,000, which represented 8.01% of the net assets of the fund. This amount includes $4,084,593,000 related to certain securities tradingoutside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. 2Represents an affiliated company as defined under the Investment Company Act of 1940. 3Security did not produce income during the last 12 months. 4Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration,normally to qualified institutional buyers. The total value of all such securities was $840,447,000, which represented 1.65% of the net assets of the fund. 5Coupon rate may change periodically. 6Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 7Index-linked bond whose principal amount moves with a government price index. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares. Further details on such holdings and related transactions during the nine months ended September 30, 2011, appear below. Value of Dividend affiliate at income 9/30/2011 Beginning shares Additions Reductions Ending shares ) ) Masco Corp. — — $ $ Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed with brokers. Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Methods and inputs — The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market on which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or morepricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund’s board of trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications — The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Certain securities trading outside the U.S. may transfer between Level 1 and Level 2 due to valuation adjustments resulting from significant market movements following the close of local trading. Level 3 values arebased on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of September 30, 2011 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Energy $ $ * $
